Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Claims 1, 13, 15, 16, 20, 24, 36, 38-41, 43, 49-50, 51, 55, 57-58 and 85-87 are pending. Claims 24, 36, 38-41, 43, 49, 50, 55, and 57-58 are drawn to the nonelected group. Claims 1, 13, 15-16, 20 and 85-87 are under examination. 
Withdrawn Rejections
	In view of arguments, the art rejection over Lin et al. is hereby withdrawn.
	In view of arguments, the double patenting rejection of 9234891 is hereby withdrawn. 

Claim Rejections - 35 USC § 112, first paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 13, 15, 16, 20 and 85-87 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed. The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the application. These include “level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention.” MPEP 2163.
MPEP § 2163 further states that, for a claimed genus, the written description requirement may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.
Claim 1 encompasses a nanoparticle comprising a surface; transition metal ions at least partially coating the surface; and a first target molecule and a second target molecule, wherein the first and second target molecules are different to each other and are present on the nanoparticle in a predetermined ratio, wherein the nanoparticle is formed from one or more substrate molecules or atoms that embody the nanoparticle and wherein through the transition metal ions, co-ordination bonds are formed between the substrate molecules or atoms at the nanoparticle surface, thereby separately linking the first and second target molecule to nanoparticle surface. Claim 85 further recites that the substrate molecule is selected from a synthetic polymer, a metal or metalloid composite, a biological material, ceramic, and metal oxide. Claim 86 recites the substrate atom is selected from gold, silicon, and carbon.
Claim 1 as a whole covers a large genus of possible substrate molecules or atoms on nanoparticle surfaces; a genus which includes any forms of molecules or atoms. Implicit in the claims is that such substrate molecules or atoms possess certain functional characteristics; namely, that the targets are correlated with the surface (i.e., coordination bonds) of the nanoparticle for separate linking. In other words, to be operable in the claimed invention, the members of the genus of substrates or atoms must possess structures to correlate with transition metal ions to form co-ordination bonds on the surface of the nanoparticle. 
The substrate molecules or atoms at the surface of the nanoparticle meeting the structural requirements of the claim give rise to a large genus that is characterized by substantial variability, given the absence of the specific or limiting definitions. However the specification fails to convey possession of the entire genus of substrate molecules or atoms, as it does not adequately describe what molecules would possess the necessary function, i.e., to formulate the surface of the nanoparticle in such a way that different target molecules would bind separately to the surface through the acting of transition metal ions.  
In addition, claims 85 and 86 recite synthetic polymer, a metal or metalloid composite, a biological material, ceramic, metal oxide, gold, silicon, and carbon do not describe or provide sufficient guidance to the structure and function relationships between the surface of these recited materials with the transition metal ions, which may not be metal complexes. With regard to claim 87, there is lack in the structure relationship between the claimed ligand and the nanoparticle. The person of skill in the art would not be able to envision where the ligands are being incorporated. 
For example, the disclosure of metal complex-activated nanoparticles fails to convey evidence of possession of the entire genus, which would encompass a large number of molecules varying in length and non-specificity. It is not possible to envision the structures of the surface of the nanoparticle which function is to formulate the bases of separately linking different target molecules. The instant application does not provide sufficient guidance as to the nexus or correlation between the structure and function of the surface of the nanoparticle that would embody the skilled artisan in possession of the genus of molecules or atoms in scope with the claimed invention.
    	“A sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can "visualize or recognize" the members of the genus.”  See AbbVie, 759 F.3d at 1297, reiterating Eli Lilly, 119 F.3d at 1568-69. Vas-Cath Inc. V Mahurkar, 19 U5PQ2d 1111, clearly states that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed." (See page 1117). The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed." (See Vas-Cath at page 1116).
    	There is insufficient written description of the required kind of structure-identifying information about the corresponding makeup of the nanoparticle’s surface to the claimed invention to demonstrate possession that fulfill the requirements of a structure-function relationships of written description. “When a patent claims a genus using functional language to define a desired result, the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus.” See Capon v. Eshhar, 418 F.3d 1349 (Fed. Cir. 2005).
Therefore, the claims do not meet the written description provision of 35 U.S.C. 112(a) or 35 U.S.C. 112(pre-AIA ), first paragraph. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 87 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 87 is unclear to the metes and bounds of further including a ligand. As stated above, the claims are being rejected under 112(a), written description, for lacking the structure-function relationship. The claim is vague to having a ligand being included in the nanoparticle.  

Response to Arguments
It seems that the latest claim set dated 01/31/2022 has omitted limitations from the previous claim set 05/06/2021 (RCE). Claim set 01/31/2022 is similar to claim set 09/23/2020, which has been rejected with 112 issues. For the reasons above, the 112 rejections from Final dated 01/11/2021 have been reintroduced into this action. To overcome these rejections, please see claim set dated 05/06/2021.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 13, 15-16, 20 and 85-87 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of US Patent no. 10768176B2 (‘176) in view of Lin et al. (US2011/0135571A1, published 06/09/2011).
Patent No. ‘176 recites a modified substrate for binding of a target molecule thereon, the substrate including: a surface that is hydrophobic wherein the substrate is composed of a metal, a metal or metalloid composite, a synthetic polymer, a plastic, or carbon, and an oligomeric chromium complex layer having: (i) one or more chromium co-ordination sites occupied by a hydrophobic ligand for binding the oligomeric chromium complex layer to the hydrophobic surface wherein the hydrophobic ligand is of the form R—X, where X is independently selected from a carboxylic acid, aldehyde, polyalcohol, sulfonic acid, phosphonic acid, phosphate and bisulfate group, and R is independently selected from alkyl, heteroalkyl, alkenyl, alkynyl, cycloalkyl, heterocycloalkyl, alkylcycloalkyl, heteroalkylcycloalkyl, aryl, heteroaryl, aralkyl and heteroaralkyl groups which groups are optionally substituted and wherein the degree to which R—X coordinates with the oligomeric chromium complex layer is in the range of about 25% to about 75%, and (ii) one or more chromium co-ordination sites available for binding to a target molecule, wherein the hydrophobic ligand binds to the hydrophobic surface by non-covalent and non-coordinative interactions such that the co-ordination sites available for binding to a target molecule are directed away from the hydrophobic surface. Claim 4 recites that the substrate is a particle. Claim 5 recites the target molecule is selected from proteins, polynucleotides, carbohydrates, lipids, drugs, labelling agents, synthetic polymers and nanoparticles.
Patent No. ‘176 fails to recite the first and second target molecules are different to each other and nanoparticle.
Lin et al. teach a nanoparticle comprising a coordination polymers for use as anticancer agents and as dual anticancer/imaging agents (see abstract and para. [0059]). Lin et al. teach chelating groups are generally electron pair donors, molecules or molecular ions having unshared electron pairs available for donating to a metal ion (see paras. [0138]-[0141]). Lin et al. teach antibodies can be generated to allow for the targeting of antigens or immunogens on various biological targets (see para. [0249]). Lin et al. further teach targeting moieties for use in targeting cancer cells can be designed around tumor specific antigens (para. [0240]) and optical imaging agents include inorganic dyes (see para. [0151]).
The person of ordinary skill would consider the instant claims to be an obvious variation of the patent claims because  Lin et al. teach the positive effect of combining agents to the coordinated nanoparticle and antibodies can be generated to allow for the targeting of antigens or immunogens on various biological targets. Therefore, it would have been obvious to have incorporated different target molecules on the coordinated particle of Patent No. ‘176 because the particle is used with target molecules that are obvious variations of the instant claims.
Claims 1, 13, 15-16, 20 and 85-87 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. US10786606B2 (‘606) in view of Lin et al. (US2011/0135571A1, published 06/09/2011).
Patent No. ‘606 recites (a) an oligomeric metal ion coordination complex comprising bridging ligands having a dative bond forming atom selected from nitrogen, oxygen, and sulfur, each datively bonded to at least two central metal ions, the oligomeric metal ion coordination complex bonded directly to a surface of the substrate through one or more coordinate bonds formed between the metal ions of the oligomeric metal ion coordination complex and the substrate surface; and (b) a functional heparin layer bonded directly to metal ions of the oligomeric metal ion coordination complex through one or more coordinate bonds; wherein, the oligomeric metal ion coordination complex is a separate layer from and is of a different character to the surface of the substrate, but is bonded to the surface of the substrate. Claim 4 recites the metal coordination complex is an oxo-bridged chromium (III) complex. Claim 5 recites the substrate is a nanoparticle. Claim 8 recites the co-bonding agent is selected from the group consisting of a polysaccharide, a biological or synthetic polymer presenting electron donating groups, an antibody, a protein, a peptide, a labelling agent and a small molecule therapeutics.
Patent No. ‘606 fails to recite the first and second target molecules are different to each other.
Lin et al. have been discussed above. The person of ordinary skill would consider the instant claims to be an obvious variation of the patent claims because Lin et al. teach the positive effect of combining agents to the coordinated nanoparticle and antibodies can be generated to allow for the targeting of antigens or immunogens on various biological targets. Therefore, it would have been obvious to have incorporated different target molecules on the coordinated nanoparticle of Patent No. ‘606 because the nanoparticle is used with target molecules that are obvious variations of the instant claims.
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive for the double patenting rejections of Patent Nos. ‘176 and ‘606. Applicant argues that Patent Nos. ‘176 and ‘606 cannot be used as prior art against the claims because the present application predates any claim of priority of Patent Nos. ‘176 and ’606. Applicant further argues that Patent No. ‘176 is an entirely different solution to a different problem because ‘176 require the use of an oligomeric chromium complex which has at least 25% hydrophobic ligands or else the problem of modifying the substrate cannot be addressed. Patent ‘606 defines a simple arrangement of an oligomeric metal coordination complex bonded to a substrate surface and presenting a functional heparin layer bonded to the metal via coordination bonds. These patents do not teach two different target molecules. 
The arguments are not found persuasive because double rejections of Patent Nos. ‘176 and ‘606 are not related to prior art but rather they are rejected based on the instant claims being an obvious variation of the patent claims. The particle of the instant claims is broad (genus) compared to the particles in Patent ‘176 and ‘606 which recite species of the coordinated complexes. Meanwhile, Lin et al. teach the positive effect of combining agents to a coordinated nanoparticle. Therefore, it would have been obvious to have incorporated different target molecules on the coordinated particle of each patent because the particle is used with target molecules that are obvious variations of the instant claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM P NGUYEN whose telephone number is (571)270-0287. The examiner can normally be reached Monday-Friday (8-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BAO-THUY NGUYEN can be reached on (571) 272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.P.N/Examiner, Art Unit 1641                                                                                                                                                                                                        
/Tracy Vivlemore/Primary Examiner, Art Unit 1635